United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 15-1239
                          ___________________________

                                    Robert Crawford

                         lllllllllllllllllllll Plaintiff - Appellant

                                             v.

 Carolyn W. Colvin, Acting Commissioner of the Social Security Administration

                        lllllllllllllllllllll Defendant - Appellee
                                       ____________

                     Appeal from United States District Court
               for the Eastern District of Missouri - Cape Girardeau
                                  ____________

                           Submitted: September 23, 2015
                              Filed: December 7, 2015
                                   ____________

Before LOKEN, BEAM, and SHEPHERD, Circuit Judges.
                           ____________

BEAM, Circuit Judge

       Robert Crawford appeals the district court's1 order affirming the decision of the
Commissioner of the Social Security Administration denying Crawford's application
for supplemental security income. Crawford applied for benefits on August 16, 2007,

      1
       The Honorable Terry I. Adelman, United States District Judge for the Eastern
District of Missouri.
claiming his disability began on January 1, 2004. The Commissioner denied the
application, and Crawford appealed to an administrative law judge (ALJ). The ALJ
found Crawford was not disabled under the Social Security Act. The Appeals
Council denied review, and Crawford appealed to the district court. The district court
then reversed and remanded for lack of substantial evidence on the record concerning
Crawford's ability to perform his past relevant work. Upon remand, the ALJ found
that Crawford was not disabled because he could perform sedentary work. The
Appeals Council again denied review, making the ALJ's decision the final decision
of the Commissioner. On appeal to the district court, the court affirmed the ALJ's
decision. Crawford now appeals, and we affirm because the decision is supported by
substantial evidence on the record.

I.    BACKGROUND

       Crawford was born on September 16, 1969. In his application, Crawford
alleges that the following conditions prevent him from working: swelling in his legs,
shortness of breath, low heart rate, sleep apnea, Chronic Obstructive Pulmonary
Disease (COPD), congestive heart failure, depression, and morbid obesity. He has
a high school education and some semi-skilled past relevant work experience. His
work history is sporadic, and his highest income for a single year is $6,869. He
smokes between one-and-a-half and two packs of cigarettes a day, drinks two six-
packs of beer on a daily basis when he has the money, and has had issues with
cocaine addiction. He requires the use of home services but is able to prepare simple
meals, sweep, and mop. Occasionally he walks to get around, and his hobbies include
reading and completing crossword puzzles. Crawford also states that his conditions
affect his ability to lift, squat, bend, stand, and walk, such that he can only lift
between ten and fifteen pounds and can only walk fifty feet before needing to rest and
elevate his legs. He is currently taking a number of medications.




                                         -2-
       Contrary to Crawford's claims, a third-party observation by the Social Security
Administration showed he had no problems reading, breathing, understanding,
concentrating, talking, or answering during his interview. As for credibility,
according to the ALJ, "the relevant medical records show[ed] that the claimant's
overall treatment history and the objective medical evidence fail[ed] to fully support
the claimant's allegations about the severity of his limitations." Medical records from
2007 through 2012 consistently revealed that Crawford had a normal gait, a normal
range of motion, an intact memory, no sensory deficiency, no irregular swelling in his
legs, and mostly clear lungs. He also denied psychiatric problems in several medical
records. Because of the inconsistencies between Crawford's testimony and the
objective medical records, the ALJ determined Crawford was "not credible in his
allegations about the severity of his work-related limitations."

      Following the five-step sequential evaluation process used by the Social
Security Administration to determine disabilities of adults, the ALJ held that
Crawford was not involved in substantial gainful activity; had a severe medically
determinable physical impairment; had no disabling impairment; and had a Residual
Functional Capacity (RFC) limited to sedentary work. See 20 C.F.R. § 416.920(a)-
(e). More specifically, the ALJ described Crawford's RFC as follows:

      The claimant has the maximum [RFC] to lift and carry 10 pounds
      occasionally and less than 10 pounds frequently. Total in an eight-hour
      day, he can stand and walk for no more than two hours, and he can sit
      for six hours. He must avoid concentrated exposure to respiratory
      irritants.

At the fourth step of the analysis, the ALJ found that Crawford could not participate
in his past relevant work. At the fifth step, the ALJ noted that because Crawford's
"non-exertional limitations do not significantly erode the sedentary occupational base,
there are jobs that exist in the national economy that the claimant can perform when


                                         -3-
his vocational factors and [RFC] are considered." Thus, based on the Medical-
Vocational Guidelines, the ALJ found Crawford was not disabled.

      On appeal, Crawford argues (1) that the ALJ wrongfully rejected the opinion
of Crawford’s treating nurse practitioner, Patrick Drummond, and (2) that the ALJ
erred at step five by using the Medical-Vocational Guidelines to find him not
disabled.

II.   DISCUSSION

       We review the district court's determination to grant or deny Social Security
benefits de novo. Perkins v. Astrue, 648 F.3d 892, 897 (8th Cir. 2011). We must
"'affirm the ALJ's finding if supported by substantial evidence on the record as a
whole.'" Id. (quoting Medhaug v. Astrue, 578 F.3d 805, 813 (8th Cir. 2009)). All
evidence, including "'evidence that both supports and detracts from the ALJ's
decision,'" must be considered. Id. (quoting Medhaug, 578 F.3d at 813). Substantial
evidence exists when there is enough evidence in the record "'that a reasonable mind
might accept it as adequate to support a decision.'" Juszczyk v. Astrue, 542 F.3d 626,
631 (8th Cir. 2008) (quoting Kirby v. Astrue, 500 F.3d 705, 707 (8th Cir. 2007)).
This is a lower standard than a preponderance of the evidence. Id. Moreover, great
deference is given to the ALJ's decision. Hurd v. Astrue, 621 F.3d 734, 738 (8th Cir.
2010). Thus, if the record shows two positions that are plausible and can be
supported by substantial evidence, we must follow the ALJ's position and affirm its
decision. Perkins, 648 F.3d at 897.

      A.     Crawford’s Nurse Practitioner

      Patrick Drummond, a nurse practitioner, treated Crawford in January of 2010
and concluded that Crawford had the maximum capacity to lift less than ten pounds
frequently, could stand or walk for a total of two hours in a normal workday, and

                                         -4-
could sit for a total of eight hours during a normal workday. Drummond also opined
that Crawford could never climb, balance, stoop, kneel, crouch, bend, or reach, but
he could occasionally handle, finger, feel, see, hear, and speak. Crawford claims that
the ALJ wrongly rejected Drummond's opinion. We disagree.

       First, to establish a disability or impairment, the Social Security Administration
requires "evidence from acceptable medical sources." 20 C.F.R. § 416.913(a). Such
acceptable medical sources include licensed physicians, licensed or certified
psychologists, licensed optometrists, licensed podiatrists, and qualified speech-
language pathologists. Id. "In addition to evidence from the acceptable medical
sources listed in paragraph (a) of this section, [the Commissioner] may also use
evidence from other sources . . . ." Id. § 416.913(d) (emphasis added). Other sources
include nurse practitioners, physicians' assistants, chiropractors, educational
personnel, and social welfare agency personnel, among others. Id. Thus, Drummond,
as a nurse practitioner, was not an acceptable medical source. Id. § 416.913(a). As
such, the ALJ had the option, within his discretion, to consider Drummond's opinion
so long as it was not wholly inconsistent with other opinions from Crawford's treating
physicians. This nuance, discussed below, highlights the major problem with
Drummond's opinion and is the primary reason the ALJ correctly gave less weight to
his medical opinion.

       Second, the ALJ did not err by failing to rely on Drummond's medical opinion
because of the great weight of evidence to the contrary. "An ALJ may 'discount or
even disregard the opinion of a treating physician where other medical assessments
are supported by better or more thorough medical evidence, or where a treating
physician renders inconsistent opinions that undermine the credibility of such
opinions.'" Goff v. Barnhart, 421 F.3d 785, 790 (8th Cir. 2005) (quoting Prosch v.
Apfel, 201 F.3d 1010, 1013 (8th Cir. 2000)). If an ALJ may discount a treating
physician's opinion for inconsistencies, an ALJ may certainly discredit a nurse
practitioner's inconsistent opinion. Drummond's opinion stated that Crawford was

                                          -5-
unable to lift or carry ten pounds but could walk or stand for up to two hours per day
and sit for up to eight hours a day. This assessment directly conflicts with statements
made by Crawford on the record. Crawford stated on numerous occasions, including
on his Social Security Administration Function Report, that he could carry between
ten and fifteen pounds. Medical evidence on the record also discredits Drummond's
allegation that Crawford could never reach, climb, balance, or stoop. Crawford
attested to his ability to reach in his function report and by admitting he can perform
normal activities associated with daily living. Specifically, the evidence shows that
Crawford can dress himself and is mobile enough to do some chores around the house
such as cook simple meals, sweep, and mop. Moreover, most of the medical records
from licensed physicians unambiguously state that Crawford has a normal gait and
can balance enough to stand and walk without assistance. For example, in 2007, Dr.
Gholson, one of Crawford's treating physicians, explicitly stated that the claimant did
not have a disability that prevented him from engaging in gainful activity.

      Finally, the ALJ considered the parts of Drummond's opinion that were
consistent with other medical opinions. The ALJ found that Crawford had a
maximum RFC to stand or walk for no more than two hours and sit for six hours.
These findings come directly from Drummond's January 2010 evaluation.
Drummond's analysis on the other issues, however, was appropriately left out as
discussed above. Therefore, the ALJ correctly considered all evidence on the record,
including Drummond's opinion, and correctly gave each medical opinion the
appropriate weight. The ALJ properly considered Crawford's impairments supported
in the record. Thus, the ALJ did not err in rejecting the inconsistent parts of
Drummond's medical opinion.

      B.     Medical-Vocational Guidelines

      In regards to the five-step sequential evaluation process used by the Social
Security Administration to determine disabilities of adults, both Crawford and the

                                         -6-
Commissioner agree with the ALJ that Crawford is not involved in substantial gainful
activity; has a severe medically determinable physical impairment; has no disabling
impairment; has an RFC limited to sedentary work; and cannot participate in his past
relevant work. See 20 C.F.R. § 416.920 (a)-(f). Thus, the only issue here is whether
Crawford can perform another type of work; and more specifically, whether it was
appropriate for the ALJ to rely on the Medical-Vocational Guidelines in making this
determination. Crawford argues that the ALJ erred in applying the Medical-
Vocational Guidelines because he suffers from significant nonexertional impairments
that diminish his RFC to perform the full range of activities listed in the Guidelines.
According to Crawford, the ALJ should have considered a vocational expert's
testimony. We disagree.

       In step five of the sequential evaluation process the burden shifts to the
Commissioner to show that the claimant can perform other types of work and that the
particular type of work is available in the national economy. Robinson v. Sullivan,
956 F.2d 836, 841 (8th Cir. 1992). The Commissioner considers the claimant's RFC
along with the claimant's "age, education, and work experience to see if [the claimant]
can make an adjustment to other work." 20 C.F.R. § 416.920(a)(4)(v). If the
claimant is able to make an adjustment, he or she is not disabled under the Social
Security Act. Id. The Social Security Administration uses the Medical-Vocational
Guidelines to make this determination "where an individual with a severe medically
determinable physical or mental impairment(s) is not engaging in substantial gainful
activity and the individual's impairment(s) prevents the performance of his or her
vocationally relevant past work." 20 C.F.R. Part 404, Subpart P, App. 2.

       Whether the Guidelines may be used in deciding this final step depends on
whether the claimant's limitations are exertional or nonexertional. An exertional
limitation "affect[s] [one's] ability to meet the strength demands of [a] job[]" such as
"sitting, standing, walking, lifting, carrying, pushing, and pulling." 20 C.F.R.
§ 404.1569a(a). Nonexertional limitations include anxiety, depression, difficulty

                                          -7-
concentrating, memory deficiencies, sight and hearing impairments, difficulty
tolerating dust or fumes, and "manipulative or postural functions of some work such
as reaching, handling, stooping, climbing, crawling, or crouching." See id. §
404.1569a(c)(1). If the limitations are exertional, the ALJ may rely solely on the
Guidelines. Robinson, 956 F.2d at 841. If the limitations are nonexertional,
however, the Guidelines can be used only if the record as a whole shows that "'the
nonexertional impairment does not diminish the claimant's [RFC] to perform the full
range of activities listed in the Guidelines.'" Lucy v. Chater, 113 F.3d 905, 908 (8th
Cir. 1997) (quoting Thompson v. Bowen, 850 F.2d 346, 349-50 (8th Cir. 1988)).
Crawford's obesity and COPD are nonexertional limitations. Thus, because
Crawford's limitations are, in part, nonexertional and the ALJ relied on the
Guidelines without seeking a vocational expert, the primary issue is whether there is
substantial evidence on the record to show that Crawford's nonexertional limitations
restrict performance such that he is unable to perform the full range of sedentary work
as described in his RFC. If these limitations restrict Crawford's performance of
sedentary work, the Guidelines should not have been used. The objective evidence
on the record shows that Crawford's nonexertional limitations (obesity and COPD)
do not restrict his ability to perform sedentary work, and thus, the ALJ correctly relied
upon the Guidelines in order to find Crawford not disabled.

       First, Crawford's statements regarding his disability and functional capacity are
not supported by medical reports and, in fact, contradict some of the medical reports.
An ALJ has a "statutory duty" to "assess the credibility of the claimant," and thus, "an
ALJ may disbelieve a claimant's subjective reports of pain because of inherent
inconsistencies or other circumstances." Eichelberger v. Barnhart, 390 F.3d 584,
589-90 (8th Cir. 2004). Crawford claims that the ALJ erred in relying on the
Guidelines because his obesity and COPD do, in fact, limit his ability to perform even
sedentary work. He claims he has problems with his legs, trouble breathing, heart
issues, and other problems associated with obesity. He claims he can stand for only
twenty to thirty minutes before needing to rest; cannot sit without worsening his

                                          -8-
problems; and cannot bend, stoop, or crouch. Contrary to Crawford's testimony,
however, the medical records show that Crawford is able to sit for six hours a day,
stand or walk for two hours per day, and lift ten pounds. Moreover, a majority of the
medical reports noted that Crawford has a normal range of motion, a normal gait, and
clear lungs. The record also discloses that Crawford could walk without assistance
and did not have debilitating swelling in his legs. Based on these discrepancies, the
ALJ correctly found that Crawford's allegations about the severity of his disability
and the resulting impact were not credible.

       Second, when determining whether a person is disabled, the Commissioner
"consider[s] all . . . symptoms, including pain, and the extent to which [the] symptoms
can reasonably be accepted as consistent with the objective medical evidence, and
other evidence." 20 C.F.R. § 416.929(a) (emphasis added). As shown above, the
symptoms Crawford attested to are inconsistent with the objective medical evidence
found on the record, and hence, need not be given great weight when considered
against objective medical evidence. Eichelberger, 390 F.3d at 589. Crawford's
credibility is further reduced by his previous failure to comply with medical
treatment; continued tobacco and alcohol use; occasional cocaine use; and minimal
work history. Thus, the ALJ correctly discredited Crawford's testimony and relied
on the medical evidence on the record, which shows that Crawford's nonexertional
limitations (obesity and COPD) do not restrict his ability to perform sedentary work.
Although "[a]n RFC for less than a full range of sedentary work reflects very serious
limitations," the Social Security Administration has never stated that morbid obesity
automatically prevents a person from working, especially when the work is sedentary.
SSR 96-9p, 1996 WL 374185 (July 2, 1996). And here, the evidence clearly shows
that Crawford can sit for six hours a day, walk or stand for two hours a day, lift and
carry ten pounds, and breathe in a clean environment despite his nonexertional
limitations. Thus, his obesity and COPD (nonexertional limitations) do not
significantly erode the occupational base at the sedentary level.



                                         -9-
       We conclude that the ALJ did not err by failing to obtain vocational expert
testimony and instead relying solely on the Medical-Vocational Guidelines because
Crawford's "'nonexertional impairment[s] [do] not diminish [his RFC] to perform the
full range of [sedentary] activities.'" Lucy, 113 F.3d at 908 (quoting Thompson, 850
F.2d at 349-50). Accordingly, substantial evidence on the record supports the ALJ's
decision at step five that Crawford is not disabled because he can adjust to other work
in the economy.

III.   CONCLUSION

       The judgment of the district court is affirmed.
                      ______________________________




                                         -10-